DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 8/13/21 has been considered and entered.  Claims 1-10 have been withdrawn from consideration as being directed toward a non-elected invention.  Claim 14 has been canceled.  Claims 26 has been added.  Hence, claims 11-13 and 15-26 remain the only active claims in the application.  

In light of the amendment filed 8/13/21, the 35 USC 103 rejections have been withdrawn.  The following Examiner’s Amendment resulting from the interview held on 11/12/21, places the application in condition for allowance

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on 11/12/21.



Claims 1-10 and 17 have been canceled.

In claim 11, line 27, the phrase -- wherein the programmed sequence of heatings causes a first portion of the SMM body to bend relative to a second portion of the SMM body – has been inserted after the term “SMM body”.

In claims 18-20, the number “17” has been deleted and replaced by the number – 11 --.

In claim 21, the phrase -- power and ground -- has been inserted between the terms “individual” and “conductors”.  

Allowable Subject Matter
Claims 11-13,15,16 and 18-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest designing a controllable shape memory actuator using a program running on a computer whereby the controllable shape memory actuator has a plurality of power conductors on a first surface and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN K TALBOT/Primary Examiner, Art Unit 1715